Title: To George Washington from Colonel Thomas Procter, 14 March 1779
From: Procter, Thomas
To: Washington, George


Sir
Philadelphia Mar: 14th 1779
I have the Honour to Acknowledge the Receipt of your Excellancys Circular Letter, dated the 4th instant Relative to setling the rank of the Corps of Artillery, of which I gave my officers the earliest Information, in Order to enable them to present their several Claims in Form—I have been especialy more particular with those, who had not preferred them before, through the Channel of General Reed, or the Board of War, for your Approbation—I hereby present your Excellancy with the date of my Several Commissions (Exclusive of my Services, as an Officer, in the line of the Militia Artillery of this State, from the Earliest Commencement of Hostilities) viz. my Captaincy on October 27th 1775, Majority August 14th 1776, & my Colonels Commissn on the 5th of Febuary 1777—As it is my Wish to Concur with your Excellancy in any Measure that might settle the Rank of the respective Officers in such Manner as to prevent those Jealousies which are ever injurous, and prejudetial; so I would from Motives of Honour, as well as from Matters of Right, hope that no Preference should be given, where that preference might Probably have arisen from Mistake; Delicasy forbids me to think it could have arisen from Design.
The Case to which I at present allude, may I apprehend be Collected from the inclos’d letter I receiv’d from Liut. Colonel Benjamin Flower, to the Contents of which I pray your Excellancy’s Attention—If upon this perusal my Apprehensions should be cleer and well grounded, please also to recollect that General Knox took his Departure from Morristown on the 17th of Jany 1777 for Boston, That it is more than probabel that neither Colonel’s Lamb, or Crane, were actualy appointed untill some time After the Generals arival there, which from his Necessary delay at Fishkills, and other places to establish Larboratories, and to Confer on Measures to raise the Battalions of Artillery and Officer the same, for the States of New York, & Masachusets, Could not be far short of the Middle of Febuary—But for the greater exactness of this Matter hope an appeal may be had to the recomendatory Letters of Colonel Lamb, and Cranes Appointment to Battallions, takeing it in this point of View, that the Date of Such Commissions could not be previous to the Dates of these Letters which Probably procured those Commissions, but should at least bear equal date therewith. I have the Honour to be Your Excellancy’s Obedient and Most Humble Servant
Thos Proctor Col. P. Artillery
